internal_revenue_service number release date index number 45k -------------------------------------- -------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b06 plr-106171-07 date date legend p a b c parent d e f g h i j x date date date date plr plr state year dear ------------------ ---------------------------------------------------------------- ---------------- ------------- ------------------------------------ ----------------------------------------------------- ------------------- -------------------- ----------------------- ----------------------------- ----------------------------------------------------------- ---------------------------------------------------------- -------------------------- ---------------------------------------- ----------------------- ----------------------- ------------------- -------------------------- ---------------------- ---------------------- ------------- ------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of p by its authorized representative requesting a ruling under sec_45k of the code plr-106171-07 facts the facts as represented by p and p's authorized representative are as follows p received plr on date and plr on date prior rulings which ruled on the issues addressed by this letter p seeks confirmation of the prior rulings in light of the use of alternative chemical reagents at three facilities facilities owned by p a b and c each entered into a separate construction_contract on date for the construction of a facility to produce solid synthetic_fuel from coal fines all three construction contracts have been assigned to p the construction contracts are valid under state law and each provides for liquidated_damages of at least five percent of the cost of the facility each construction_contract also includes a description of the facility to be constructed a completion date and a maximum price p is a state limited_liability_company formed in year for the purpose of constructing and operating facilities for the production of a solid synthetic_fuel from coal p is classified as a partnership for federal_income_tax purposes p is an indirect subsidiary of parent which wholly owns p parent is the common parent of an affiliated_group that joins in the filing of a consolidated federal_income_tax return on a calendar_year basis using the accrual_method of accounting the members of p are d e and f all single member state limited_liability companies each of which is disregarded for federal_income_tax purposes d is wholly owned by g g is owned by two members of parent’s consolidated_group h a state limited_liability_company that is wholly owned by member’s of parent’s group and classified as a partnership for federal_income_tax purposes and i a subsidiary of parent e is wholly owned h f is wholly owned by j a state limited_liability_company that is disregarded for federal_income_tax purposes h owns all of the outstanding units of j p owns the facilities and x manages the facilities p has supplied a detailed description of the process employed at the facilities and the alternative approved chemical reagents used in the process for the production of product as described each facility and the process implemented in the facility including the alternative approved chemical reagents meet the requirements of revproc_2001_34 2001_22_irb_1293 recognized experts in coal combustion chemistry have performed numerous tests on the coal used and the product produced at each facility and have submitted reports that conclude that significant chemical changes take place with the application of the process to the coal including the alternative approved chemical reagents p with plr-106171-07 use of the process expects to maintain a level of chemical change in the production of synthetic_fuel that is determined through similar analysis by experts to be a significant chemical change the remaining facts are the same as those stated in the prior rulings the prior ruling that you wish to be reconfirmed in this private_letter_ruling is that p with use of the process and the chemical reagents described will produce a qualified_fuel within the meaning of sec_45k the only material factual change that has occurred since the issuance of the prior rulings is the use of alternative approved chemical reagents as described in the ruling_request the above rulings are not affected by the use of alternative approved chemical reagents as described in the ruling_request ruling sec_45k allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_45k defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations is relevant to the interpretation of the term under sec_29 redesignated as sec_45k former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 redesignated as sec_45k and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 of the income_tax regulations in revproc_2001_30 2001_1_cb_1163 the service announced that it will resume issuance of rulings under sec_45k for processes that do not go beyond the processes approved in the rulings issued prior to plr-106171-07 sec_3 of revproc_2001_34 provides that the service will issue rulings that a solid fuel other than coke produced from coal is a qualified_fuel under sec_29 redesignated as sec_45k if the conditions set forth below are satisfied and evidence is presented that all or substantially_all of the coal used as feedstock undergoes a significant chemical change the conditions are that the feedstock coal consists of coal fines or crushed coal comprised of particles the majority of which by weight are no larger than inch the feedstock is thoroughly mixed in a mixer a with styrene or other monomers b with quinoline c9h7n or other organic resin and left to cure for several days c with ultra heavy hydrocarbons or d with an aluminum and or magnesium silicate binder following heating to a minimum temperature of degrees fahrenheit and the treated feedstock is subjected to elevated temperature and pressure that results in briquettes pellets or an extruded fuel product or the taxpayer represents that the omission of this procedure will not significantly increase the production of the facility over the remainder of the period during which the sec_45k credit is allowable based on the representations of p and p's authorized representative including the test results submitted by p we conclude that the conditions of revproc_2001_34 are met and that the process and alternative approved chemical reagents used in the facilities as described in p's ruling_request produce a significant chemical change to the coal transforming the coal feedstock into a solid synthetic_fuel from coal therefore we further conclude that p by using the process and alternative approved chemical reagents described in the request for rulings for each of the facilities produces a solid synthetic_fuel from coal that constitutes a qualified_fuel within the meaning of sec_45k conclusion accordingly based on the representations of p and p's authorized representatives we reissue the prior ruling that p with use of the process and the chemical reagents described will produce a qualified_fuel within the meaning of sec_45k the conclusions drawn and rulings given in this letter are subject_to the requirements that the taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facility that is the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that the taxpayer obtains from independent laboratories including plr-106171-07 raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see dollar_figure of revproc_2007_1 2007_1_irb_1 however when the criteria in dollar_figure of revproc_2007_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s joseph h makurath senior technician reviewer branch passthroughs special industries cc
